COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 IN THE MATTER OF J. A. C., A                                    No. 08-19-00042-CV
 JUVENILE,                                       §
                                                                   Appeal from the
                           Appellant,            §
                                                                   65th District Court
                                                 §
                                                               of El Paso County, Texas
                                                 §
                                                                    (TC # 1800828)

                                          O R D E R

       The Court received and filed the supplemental clerk’s record as requested in its order issued

September 29, 2020. Mr. Omar Carmona has been appointed as the new appellate

counsel. Appellant’s brief is now due November 27, 2020.

       IT IS SO ORDERED this 28th day of October, 2020.


                                             PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.